Title: David Higginbotham to Thomas Jefferson, 26 June 1819
From: Higginbotham, David
To: Jefferson, Thomas


          
            Dear Sir
            Morven 26th June 1819
          
          Their was due to me on the 16th Int for corn sold to mr Bacon on your account as ⅌ his note One Hundred and ninety three Dollars and 34. cents which I should be glad to receive at your earliest convenience   I am Dear Sir
          
            Your mot Obt
             David Higginbotham
          
        